Citation Nr: 0716646	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
damage.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In June 2004, the Board 
denied the claim.  The veteran thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In May 2005, the Court issued an order that granted a joint 
motion for remand, vacated the Board's June 2004 decision, 
and remanded the matter to the Board for action in compliance 
with the motion.  A December 2005 Board remand thereafter 
sought to comply with the joint motion.  Such action is shown 
to have been successful.  The claim is now ready for 
appellate review.  


FINDING OF FACT

There is no competent evidence linking the appellant's 
current hepatitis C with liver damage to his active duty 
service.


CONCLUSION OF LAW

Hepatitis C with liver damage was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

With regard to assisting the veteran in obtaining evidence in 
support of his claim, and as discussed as part of the Board's 
December 2005 remand, the appellant indicated in March 2002 
that he had received medical treatment at the VA hospital in 
Manhattan, New York.  Pursuant to the remand, the RO was 
instructed to obtain and associate these records, dated from 
1959 to the present, with the record.  In a June 2006 letter 
from the New York Harbor Healthcare System (which includes VA 
hospitals in Brooklyn and New York, New York) the system 
reported that a search for records concerning the veteran for 
the period from 1959 to 1989 revealed that no records were 
found at the Brooklyn location.  Later, however, medical 
records dated from 1984 to 1987 from the VA hospital in New 
York, New York were associated with the record.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of February 2002 
and March 2006 letters, fulfills the provisions of 38 
U.S.C.A. § 5103(a).  The claim was readjudicated in a 
February 2007 supplemental statement of the case.


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
 Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the preponderance of the evidence is 
against the appellant's claim for service connection, and any 
questions as to what would be an appropriate disability 
rating and effective date to be assigned are moot.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

Service medical records do not contain any complaints or 
clinical findings associated with hepatitis C, to include 
findings such as non-A/non-B Hepatitis.  These records do 
reflect that the veteran was treated on four occasions for 
gonorrhea.  Records from December 1957 indicate that he drank 
alcohol but not to excess.

Medical records dated from April 1959 to March 1967 are 
comprised mainly of VA examinations that do not contain any 
complaints or findings consistent with hepatitis C.  An 
employment health record dated in 1960 from a Northport VA 
hospital are similarly absent findings or complaints. 
 Likewise outpatient treatment records from the Los Angeles 
VA Medical Center dated from July 1969 to February 1970, and 
private records from the Manhattan Center HIP Center dated 
from April to July 1984 do not contain any complaints or 
findings associated with hepatitis C.

Records from the VA hospital in New York, New York, dated 
from 1984 to 1987, include an April 1986 consultation sheet 
showing a history of free-basing cocaine, and an April 1986 
oral maxillary record showing a diagnosis of cocaine 
dependence and a history of hepatitis.  An eight month 
history of using cocaine valued at $200/week was noted in a 
VA hospital report covering care between February and March 
1987.


The veteran was treated at the Augusta VA Medical Center in 
July 1989.  He reported that he had been hospitalized for 
cocaine abuse in 1986.  He was later admitted to a substance 
abuse program in June 1991 for alcohol abuse.  A urine screen 
was positive for cocaine.  The veteran also admitted to a 
history of marijuana and intravenous heroin abuse in 1966 and 
1967.

Records dated in May 1992 from the Dorn VA Medical Center and 
private medical records from James Higgins, M.D., dated from 
June 1989 to September 1994, did not contain any complaints 
or findings related to hepatitis C.

Augusta VA Medical Center records dated from December 1995 to 
April 1998 included records dated in June 1997 in which the 
veteran reported that he was hospitalized in 1962 for 
hepatitis; the type was unknown.  He indicated that he 
contracted it by sharing drinks with others.  At that time he 
was not an intravenous drug user.  He did report having 
multiple sex partners and a history of foreign travel.  His 
reported drug history included heroin and intravenous drug 
use from 1965 to 1968.

In January 2001, the veteran was tested for hepatitis C.  His 
risk factors were a history of illicit intravenous drug use 
and intemperate or immoderate use of alcohol.  He was 
diagnosed with hepatitis C in 2001.  In April 2001, the 
veteran's past medical history indicated that it was negative 
for jaundice, hematemesis, blood transfusions.  It was 
positive for intravenous drug use forty years previously and 
cocaine abuse.

A statement from the veteran that was received in March 2002 
indicated that he believed that the disease entered his 
system in Frankfurt, Germany in 1959.

A February 2006 private medical record notes that the veteran 
had hepatitis C.  


The report of a January 2007 VA liver, gall bladder, and 
pancreas examination shows that the examiner had an 
opportunity to review the veteran's claim files.  The 
examiner indicated that he had been asked to opine as to the 
possibility that the veteran had hepatitis C as a result of 
his military service.  Hepatitis C was noted to have been 
diagnosed in 2001.  The veteran gave a history of in-service 
intranasal cocaine use; he also noted that he had received 
vaccinations from shared needles in a medical setting.  
Hepatitis C was diagnosed.  The examiner commented that since 
no documentation existed concerning the veteran's claimed in-
service cocaine use, he could not opine, without resorting to 
mere speculation, as to whether the veteran's hepatitis was 
related to his military service.  He added that there was no 
definitive way to confirm whether or not the veteran likely 
contracted hepatitis C during his military service.  The 
examiner added that he could not exclude the fact that the 
veteran contracted the hepatitis C after his military 
discharge.  

The veteran, as part of an April 2007 letter received by the 
Board (with a waiver of initial RO review) in May 2007, 
contended that during his military service he had been 
vaccinated with a needle used by another Airman, drank 
alcohol, used experimental drugs (including cocaine), and 
contracted a sexually-transmitted disease.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service insurgence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


Analysis

The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection for hepatitis C is not warranted.

The veteran has alleged that his hepatitis C was contracted 
while he was in Germany in 1959.  He also has claimed that, 
during his military service, he was vaccinated with shared 
needles and that he used illicit drugs (including cocaine).  
Service medical records indicate that his only known risk 
factor for hepatitis was his history of multiple treatment 
sessions for a sexually transmitted disease.  Contrary to the 
veteran's claims, contemporaneous and independent evidence of 
in-service shared needle inoculations and findings reflective 
of in-service drug use, not of willful misconduct origin, is 
not of record.  

The veteran's former representative, as shown as part of an 
April 2004 Written Brief Presentation, contended that the 
veteran's shaving razor may have been "borrowed knowingly or 
not"[thus insinuating that this may have led, at least in 
part, to the veteran's later diagnosed hepatitis C disorder]; 
however, this lay theory is at best highly speculative. 
 Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Decisions of the 
Board must be made based on the evidence, not conjecture. 
 Moreover, as lay persons who are untrained in the field of 
medicine, neither the former representative, the veteran's 
current attorney, nor the veteran are competent to offer an 
opinion as to the etiology of the appellant's disorder.

Post-service medical records, as discussed, contain various 
references to a sexually transmitted infection, alcohol 
abuse, cocaine use, and a history of illicit intravenous drug 
use.  When the veteran was diagnosed with hepatitis C in 
2001, the only risk factors noted in the medical records were 
intravenous drug use and alcohol consumption.  Notably, the 
medical records only linked post-service risk factors to 
hepatitis C.  In contrast, no medical evidence has linked the 
veteran's hepatitis C to his multiple in-service episodes of 
gonorrhea, nor to any of the other claimed causes cited by 
the veteran.  


A confirmed diagnosis of hepatitis C was not made until 2001 
(more than 40 years following his service separation).  Such 
a lapse of time between service separation (1959) and the 
earliest documentation of current disability (2001) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
 There is no postservice continuity of complaints or symptoms 
pertaining to any disability related to hepatitis C prior to 
that time. Moreover, the record is devoid of any medical 
opinion which relates the veteran's hepatitis C to service or 
to any event therein.  Consequently, service connection on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.  In light 
of the foregoing the preponderance of the evidence is against 
the claim, and the benefit sought on appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, as such doubt, as distinguished from 
"mere speculation" (see January 2007 VA liver, gall 
bladder, and pancreas examination report), is not 
demonstrated by the evidence in this case, the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


